Name: Commission Regulation (EEC) No 3432/80 of 29 December 1980 on arrangements for imports into the United Kingdom, France and the Benelux countries of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 80 Official Journal of the European Communities No L 358 /75 COMMISSION REGULATION (EEC) No 3432/80 of 29 December 1980 on arrangements for imports into the United Kingdom, France and the Benelux countries of certain textile products originating in the People's Republic of China originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 1 . Products as referred to in Article 1 , shipped to the United Kingdom, France and the Benelux before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1980 and released for free circu ­ lation shall be deducted from the quantitative limits laid down . These quantitative limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to the United Kingdom, France and the Benelux coun ­ tries from the date of entry into force of this Regula ­ tion are subject to the double-checking system estab ­ lished by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), and in particular Article 1 1 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulations (EEC) No 633/80 of 14 March 1980 (2), (EEC) No 1892/80 of 14 July 1980 (3), (EEC) No 2122/80 of 5 August 1980 (4), and (EEC) No 2595/80 of 8 October 1980 (5 ) set provi ­ sional quantitative limits on imports into certain Community regions of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas on 4 December 1980 these consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for these products for the years 1980 to 1983 and to cancel the provisional quantitative limits ; Whereas the products in question exported from China between 1 January 1980 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation , Article 3 Commission Regulations (EEC) No 633/80 , (EEC) No 1892/80 , (EEC) No 2122/80 and (EEC) No 2595/80 are cancelled . HAS ADOPTED THIS REGULATION : Article 1 The importation into the United Kingdom, France and the Benelux countries of the product-categories Article 4 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply with effect until 31 December 1983 . (') OJ No L 345, 31 . 12 . 1979 , p. 1 . ( 2 ) OJ No L 69, 15 . 3 . 1980, p. 34 . 3 OJ No L 184, 17 . 7 . 1980 , p. 40 . (4 ) OJ No L 206, 8 . 8 . 1980, p. 25 . (5 ) OJ No L 267, 10 . 10 . 1980 , p. 18 . No L 358/76 Official Journal of the European Communities 31 . 12 . 80 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 December 1980 . For the Commission Etienne DAVIGNON Member of the Commission 1 . 12 . 80 Official Journal of the European Communities No L 358/77 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1980) Description Member States Units Quantitative limits from 1 January to 31 December 1980 1981 1982 1983 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer gar ­ ments : Women's, girls' and infants' outer garments : B. Other : Parkas ; anoraks, wind ­ cheaters , waister jackets and the like , woven, of wool , of cotton or of man-made textile fibres BNL UK 1 000 pieces 185 250 196 265 209 281 220 298 24 60.04 B IV b) 1 bb) d) 1 bb) 60.04-47 ; 73 Under garments, knitted or crocheted, not elastic or rubberi ­ zed : v Men's and boys' pyjamas, knitted or crocheted, of cotton or of synthetic textile fibres F 1 000 pieces 200 (&gt;) 212 225 238 31 61.09 D 61.09-50 Corsets, corset-belts, suspender belts , brassieres , braces, suspen ­ ders, garters and the like (including such articles of knitted or crocheted fabrics) whether or not elastic : Brassieres , woven , knitted or crocheted UK 1 000 pieces 285 302 320 339 *) An exceptional additional quantity of 200 000 pieces has been agreed for 1980 only .